Citation Nr: 1008362	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-22 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether the appellant has verified military service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In May 2007, the appellant 
testified at a Travel Board hearing before the undersigned.  
In October 2007, the Board remanded this case.  


FINDING OF FACT

The appellant had active military service from October 15, 
1955 to June 22, 1956.


CONCLUSION OF LAW

The appellant had active military service from October 15, 
1955 to June 22, 1956; therefore he has status as a veteran 
and meets the requirements of basic eligibility for VA 
benefits.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces. 38 C.F.R. § 3.6(a)-(b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity (DIC) or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  

The appellant's claim was denied due to the inability to 
verify the appellant's claimed active service.  The RO was 
unable to obtain any official documentation confirming the 
appellant's reported active service.  Any previously existing 
service records are presumed destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, according to a request for those records.  It was 
indicated that the separation document could not be 
reconstructed.  The RO also attempted to obtain the 
appellant's pay records from the Defense Finance and 
Accounting Service (DFAS) in Cleveland, Ohio, but a search of 
DFAS yielded negative results.  The RO contacted the U.S. Air 
Force, but no records were forthcoming.  Brooks Army Medical 
Center was contacted, but indicated that records dated after 
3-5 years were destroyed.  The appellant had indicated that 
the Social Security Administration (SSA) might have records 
of his active service for work credit purposes, but SSA 
verified that his records had been destroyed.  

In January 2009 and September 2009, the RO formally 
determined that the appellant's claimed service could not be 
verified as the service records could not be obtained and all 
appropriate efforts had been undertaken, but unsuccessful.  

In the Board's prior remand, it was noted that the record 
reflected that, at one time, the appellant had an active VA 
insurance file which, presumably, would be predicated upon 
verified active service or, at least, reserve service.  
However, personnel at the VA Insurance Center indicated that 
the file was no longer active and "probably" would not 
contain any service verification data, if available.  The 
Board requested that the RO obtain from the VA Insurance 
Center any documents in their possession pertaining to the 
appellant's previously active insurance file to include the 
actual contents of the file.

In response, the appellant's prior insurance information was 
provided by VA's Insurance Center.  A copy of his 
application, with the approval stamp, was included.  On this 
application, dated July 30, 1956, the appellant indicated 
that he had served on active duty from October 15, 1955 to 
June 22, 1956, in the United States Air Force.  He stated 
that he received a general discharge.  He requested that he 
pay quarterly premiums of $600 for a $10,000 policy.  

As pointed out by the appellant's representative, the 
application contains language indicating that the application 
cannot be processed unless: (a) the amount of the first 
premium payment is submitted with application or paid by the 
allotment from service department active or retirement pay, 
and (b) with certified copy or photocopy of the DD Form 214, 
or (c) service information on the application is certified in 
accordance with paragraph 8 on the reverse.  The Board notes 
that paragraph 8b of the instructions states:  "If you apply 
for insurance, return the attached DD Form 214, a photocopy 
of DD Form 214, or have the service information on your 
application certified by a Veterans Administration Contact 
Representative."  

As noted above, on his VA application for insurance, the 
appellant indicated that he had served on active duty in the 
Air Force from October 15, 1955 to June 22, 1956.  In section 
10 (Witness, Certification, and Signature), a VA 
representative, C.M.W., certified the appellant's reported 
service in accordance with paragraph 8b of the instructions.  

The appellant's application was approved, processed, and he 
paid premiums for some time.  Although the policy is no 
longer active, it was formerly active.  In the absence of 
clear evidence to the contrary, the law presumes the 
regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Thus, the Board 
presumes that VA personnel processed this application and 
certified the appellant's reported military service properly 
in August 1956, the date of the approval stamp.  A review of 
the application shows that the separation information was not 
verified via DD Form 214, but rather was certified by VA 
personnel.  While this insurance document was not issued by 
the service department, it was processed by VA and contains 
information which essentially states that the service 
information was certified by VA.  The Board finds it 
significant to note that this certification occurred prior to 
the 1973 fire at the NPRC.  Thus, and is required, the Board 
presumes that the certification was proper.  Although the RO 
correctly indicated that certain persons without active 
service status may obtain premiums, the information contained 
on the appellant's application indicates the appellant was 
not among those persons, but rather had active military 
status.  

Service department records are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. 
§ 3.203, defining the type of evidence accepted to verify 
service dates.  However, the service department was unable to 
verify service, based in part, on records being destroyed in 
1973.  In addition, other sources which might have been able 
to certify service had also destroyed documents.  The 
insurance application is dated prior to 1973 and is presumed 
credible and accurate on its face.  

Accordingly, the Board finds that the appellant had active 
military service from October 15, 1955 to June 22, 1956.  
Therefore he has status as a veteran and meets the 
requirements of basic eligibility for VA benefits.  


ORDER

The appellant has verified active military service from 
October 15, 1955 to June 22, 1956.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


